DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang USPN 2016/0188633 in view of Gil Casals USPN 2021/0190536.
Consider claim 1, Wang discloses a method for generating positive and negative training samples, comprising: identifying false positive images positive sample images (determined to be related to the target brand) is collected from (e.g.) Google Image and Flickr, and then manually labelled. The positive sample images include specified fractions and image patches in which the said logo of the target brand is present therein …”); generating a negative training sample from the false positive image (see figs. 3 and 4; [0039]: “…newly obtained false positives are consequently included as part of the present set of negative sample images …”); and training an 
However, Wang does not explicitly disclose detection of objects of an environment.
In the related field of endeavor, Gil Casals disclose detection of objects of an environment (see [0037]: “…determining the position of a road object using unsupervised machine learning and more particularly unsupervised classification based on distribution density (density-based clustering) …”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the detection of Wang into the object detection imaging environment of Gil Casals in order to increase object detection accuracy.
Consider claim 2 as applied to respective claim, Wang as modified discloses performing a density clustering analysis based on the plurality of images of the environment (see Gil Casals [0037]: “…distribution density (density-based clustering)..”).
Consider claim 6 as applied to respective claim, Wang as modified discloses the set of images vary in at least one of distance, angle, or a combination thereof (see Gil Casals [0013]: “…second characteristic vector comprising at least one component for each geographic coordinate of the class, each component being representative of an azimuth angle of a direction of observation of the road object associated with the corresponding geographic coordinate…”).
Consider claim 7 as applied to respective claim, Wang as modified discloses the environment is a static environment (see Gil Casals fig. 1; road and road objects).

Examiner Note: See detailed rejection of independent claim 1 for the remaining independent claim rejection analysis.

Consider claim 8, Wang discloses an apparatus for generating positive and negative training samples, the apparatus comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured: to identify false positive images of an 
However, Wang does not explicitly disclose detection of objects of an environment.
In the related field of endeavor, Gil Casals disclose detection of objects of an environment (see [0037]: “…determining the position of a road object using unsupervised machine learning and more particularly unsupervised classification based on distribution density (density-based clustering) …”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the detection of Wang into the object detection imaging environment of Gil Casals in order to increase object detection accuracy.
Consider claim 9 as applied to respective claim, Wang as modified discloses the at least one processor is further configured to perform a density clustering analysis based on the plurality of images of the environment (see citation above for similar subject).
Consider claim 13 as applied to respective claim, Wang as modified discloses the set of images vary in at least one of distance, angle, or a combination thereof (see citation above for similar subject).
Consider claim 14 as applied to respective claim, Wang as modified discloses the environment is a static environment (see citation above for similar subject).
Consider claim 15, a non-transitory computer-readable medium having program code recorded thereon for generating positive and negative training samples, the program code executed by a processor and comprising: program code to identify false positive images 
However, Wang does not explicitly disclose detection of objects of an environment.
In the related field of endeavor, Gil Casals disclose detection of objects of an environment (see [0037]: “…determining the position of a road object using unsupervised machine learning and more particularly unsupervised classification based on distribution density (density-based clustering) …”).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the detection of Wang into the object detection imaging environment of Gil Casals in order to increase object detection accuracy.
Consider claim 16 as applied to respective claim, Wang as modified discloses a density clustering analysis based on the plurality of images of the environment (see citation above for similar subject).
Consider claim 20 as applied to respective claim, Wang as modified discloses the set of images vary in at least one of distance, angle, or a combination thereof (see citation above for similar subject).

Allowable Subject Matter
Claims 3-5, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 2, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662